Case 20-21514-JAD       Doc 33
                             Filed 08/24/20 Entered 08/24/20 14:27:21   Desc Main
                                                                    FILED
                             Document     Page 1 of 2               8/24/20 2:12 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                  IN THE UNITED STATES BANKRUPTCY COURT             COURT - WDPA
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

       In Re: Pamela L. Orlowski     :              Bankruptcy No. 20-21514-JAD
                                     :
                                     :              Chapter 13
                    Debtor.          :
       ______________________________:
             Pamela L. Orlowski      :
                                     :
                    Movant,          :
                                     :              Related to Doc. No. 31
                    v.               :
                                     :
             Beaver County Pathways, :
                                     :
                    Respondent.      :


          ORDER TO PAY TRUSTEE PURSUANT TO WAGE ATTACHMENT

        The above-named Debtor having filed a Chapter 13 petition having moved to attach
wages to fund the Chapter 13 Plan:
        IT IS, THEREFORE, ORDERED that until further order of this Court, the entity from
which the Debtor receives income: Beaver County Pathways, ATTN: Payroll Department,
1098 Kennedy Drive, Ambridge, PA 15003 shall deduct from that income $374.00 bi-weekly,
for a monthly total of $810.00, beginning on the next pay day following receipt of this order
and shall deduct a similar amount each pay period thereafter, including any period for which the
Debtor receives a periodic or lump sum payment as a result of vacation, termination, or other
benefit arising out of present or past employment, or from any other benefits payable to the
Debtor, and shall remit the deducted sums ON A MONTHLY BASIS to:

                      RONDA J. WINNECOUR
                      CHAPTER 13 TRUSTEE, W.D. PA.
                      P.O. BOX 84051
                      CHICAGO, IL 60689-4002

        IT IS FURTHER ORDERED that the above-named entity shall notify the Chapter 13
Trustee if the Debtor’s income is terminated and the reason therefore.
        IT IS FURTHER ORDERED that the Debtors shall serve this order and a copy of the
Notification of Debtor’s Social Security Number, Local Form No. 12, that includes the
debtor’s full social security number on the above-named entity. Debtor shall file a certificate
of service regarding service of the order and local form, but the social security number shall
not be included on the certificate. (note: emphasis added)
Case 20-21514-JAD        Doc 33    Filed 08/24/20 Entered 08/24/20 14:27:21            Desc Main
                                   Document     Page 2 of 2


         IT IS FURTHER ORDERED that all remaining income of the Debtor, except the
amounts required to be withheld for taxes, social security, insurance, pension, or union dues shall
be paid to the Debtor in accordance with usual payment procedures.
            IT IS FURTHER ORDERED THAT NO OTHER DEDUCTIONS FOR
GARNISHMENT, WAGE ASSIGNMENT, CREDIT UNION, OR OTHER PURPOSE SHALL
BE MADE FROM THE INCOME OF DEBTOR WITH THE SOLE EXCEPTION OF ANY
SUPPORT PAYMENTS.
        IT IS FURTHER ORDERED that this order supersedes previous orders made to the
above-named entity in this case.
        IT IS FURTHER ORDERED that the above-named entity shall not charge any fee to the
Debtor for the Administration of this attachment order, except as may be allowed upon
application to and order of this Court.

         IT IS FURTHER ORDERED that the debtor(s) shall remain responsible for timely
making all monthly plan payments to the Chapter 13 Trustee, either in whole or in part, until
such time as the automatic paycheck withdrawals by the employer or other automatic
attachments such as automatic bank transfers or welfare checks begin. The first Plan payment is
due within thirty (30) days after the Chapter 13 Plan has been filed. Any failure to timely remit
full Plan payments to the Trustee may result in the dismissal of the case after notice and hearing.
Employers and others who fail to withhold funds and pay them over to the Trustee as ordered
herein may be subject to sanctions including damages to debtor and this estate.


Dated this 24th day of August, 2020.




                                           Jeffery A. Deller
                                           United States Bankruptcy Judge




  CASE ADMINISTRATOR SHALL SERVE:
       Pamela L. Orlowski
       Brian C. Thompson, Esquire
       Beaver County Pathways
       Ronda J. Winnecour, Esquire
       Office of Unite States Trustee
